Bliss, J.
(dissenting). I dissent and vote to reverse the award and dismiss the claim. It is undisputed that the deceased was employed in the city of Chicago to perform services solely and only within that city and that all qf the directions given to him for the performance of those services were given to -him in the city of Chicago. He was at all times a resident of the State of Illinois *587and his work was all to be conducted at one place in the city of Chicago. There is no evidence in the record which will sustain the finding that his employment was located in the State of New York and was transitory and not conducted at a fixed place. The undisputed evidence shows that his employment was all located in the city of Chicago, was not transitory and was all to be conducted at one fixed place. The accident and claim do not come within the jurisdiction of the New York State Industrial Board and the award should be reversed and the claim dismissed.
Award affirmed, with costs to the State Industrial Board.